         Case 8:18-cv-01041-GJH Document 201 Filed 07/12/19 Page 1 of 2
                                                        U.S. Department of Justice
                                                        Civil Division




                                                        July 12, 2019
By ECF
The Honorable George J. Hazel
United States District Judge
United States Courthouse
6500 Cherrywood Lane
Greenbelt, Maryland 20770

        Re:     Kravitz v. U.S. Dep’t of Commerce (No. 18-cv-1041);
                La Unión del Pueblo Entero, et al., v. Ross, et al. (No. 18-01570)

Dear Judge Hazel:

        On behalf of the parties in the above-referenced cases, we respectfully submit this joint letter.
As reflected in Defendants’ July 11, 2019 Letter (Dkt. 200), the parties in the above-referenced cases
have begun to confer regarding appropriate next steps in these proceedings in light of yesterday’s
developments.

       The parties have jointly agreed to continue, by one business day, the current July 12, 2019
deadline for Defendants to respond to Plaintiffs’ July 5, 2019 Request for Production and Subpoena
to Produce Documents that were issued to the Departments of Commerce and Justice, respectively.
The parties therefore respectfully request that the Court grant a one-business-day continuance of
Defendants’ discovery obligations.

       In addition, the parties jointly request that the Court schedule a status conference for the
afternoon of Monday, July 15, 2019 at 4:00 p.m. to discuss next steps in these cases.

                                                        Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        DAVID M. MORRELL
                                                        Deputy Assistant Attorney General

                                                         /s/ Christopher R. Reimer
                                                        CHRISTOPHER A. BATES
                                                        BRINTON LUCAS
                                                        CHRISTOPHER R. REIMER
                                                        DANIEL A. SCHIFFER
                                                        Attorneys
                                                        United States Department of Justice
                                                        Civil Division
                                                        950 Pennsylvania Ave., NW, Room 3141
                                                        Washington, DC 20530
        Case 8:18-cv-01041-GJH Document 201 Filed 07/12/19 Page 2 of 2

                                          Tel.: (202) 305-3829
                                          Email: christopher.r.reimer@usdoj.gov
                                          Counsel for Defendants

                                          Attorneys for Defendants

cc: Counsel of Record (by ECF)




                                      2
